Case: 18-60113      Document: 00514786660         Page: 1    Date Filed: 01/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-60113                        January 8, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
ELVA NIEVES VARELA; MANUEL YANEZ NIEVES,

                                                 Petitioners

v.

MATTHEW G. WHITAKER, ACTING U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 596 305
                               BIA No. A208 596 306


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Elva Nieves Varela, acting on behalf of herself and her minor son,
Manuel Yanez Nieves, seeks review of the dismissal by the Board of
Immigration Appeals (BIA) of their appeal from the denial of their applications
for asylum and withholding of removal. Nieves Varela testified that, in Mexico,
her three sons had been scared to go to school because they heard gunshots



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60113      Document: 00514786660      Page: 2   Date Filed: 01/08/2019


                                   No. 18-60113

there and her eldest son was being offered drugs and, further, that she had
been intimidated by people who demanded money from her as she drove to
work.
        We review for substantial evidence the factual conclusions that an alien
is not eligible for asylum or withholding of removal. Zhang v. Gonzales, 432
F.3d 339, 344 (5th Cir. 2005). “Under substantial evidence review, [we] may
not reverse the BIA’s factual findings unless the evidence compels it.” Wang
v. Holder, 569 F.3d 531, 536-37 (5th Cir. 2009).
        To qualify for asylum as a refugee, an applicant must demonstrate either
past persecution or a reasonable, well-founded fear of future persecution based
on one of five enumerated grounds, including, as relevant here, “membership
in a particular social group.” Milat v. Holder, 755 F.3d 354, 360 (5th Cir. 2014).
(internal quotation marks and citation omitted); see 8 U.S.C. § 1158(b)(1)(B)(i).
For the following reasons, the evidence does not compel a reversal of the BIA’s
determination that the petitioners are not entitled to asylum. See Wang, 569
F.3d at 536-37.
        First, the petitioners have failed to establish past persecution or a well-
founded fear of future persecution.          Nieves Varela acknowledged in her
testimony that neither she nor her son was physically harmed in Mexico and
that, despite the repeated attacks on her truck, she continued to work without
further incident by altering her driving times. The evidence thus proves, at
most, that the petitioners suffered harassment and intimidation, which is
insufficient to show persecution. See Morales v. Sessions, 860 F.3d 812, 816
(5th Cir. 2017).
        Secondly, the petitioners have failed to show that any alleged
persecution was on account of a protected ground. The petitioners have failed
to establish a “particularized connection” between the alleged persecution and



                                         2
    Case: 18-60113     Document: 00514786660     Page: 3   Date Filed: 01/08/2019


                                  No. 18-60113

Nieves Varela’s claimed membership in the proposed particular social group of
Mexican women who are threatened with danger or injury to themselves and
their children with no obvious protection from the police. See Faddoul v. INS,
37 F.3d 185, 188 (5th Cir. 1994). We need not reach whether this proposed
particular social group is cognizable, see Matter of A-B, 27 I. & N. Dec. 316, 319
(Att’y Gen. 2018), since the petitioners have failed to satisfy the other two
requirements for asylum already discussed, see Milat, 755 F.3d at 360.
      Finally, the petitioners have failed to brief, and have therefore
abandoned, any challenge to the denial of their applications for withholding of
removal, which require a higher showing than asylum applications in any
event. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); Faddoul, 37
F.3d at 188.
      Accordingly, the petition for review is DENIED.




                                        3